REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to partially include limitations previously indicated as allowable in claim 2.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a punching bag kit comprising: a suspension line; a target having a fastening mechanism for suspending the target allowing the target to move along the suspension line; and a blocker for being positioned on the suspension line; wherein the blocker is frictionally held in place on the suspension line; movement of the target along the suspension line is restricted upon the fastening mechanism of the target impacting the blocker; the blocker comprises a plurality of holes including at least a first hole and a second hole through which the suspension line passes; the punching bag kit further includes a friction device for mounting on the suspension line between the first hole and the second hole of the blocker; the suspension line passes through the friction device; and the friction device and thereby, the blocker, are frictionally held in place on the suspension line by a clamping force of the friction device.
Claims 2-15 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Claim 16 was amended to partially include limitations previously indicated as allowable in claim 17.
Regarding claim 16, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, similar to claim 1.
Claims 17-20 depend either directly or indirectly from claim 17 and are allowable for all the reasons claim 17 is allowable.

Newly added claim 21 includes limitations previously indicated as allowable in dependent claim 12 and reciting a line tension device having a plurality of holes, where the suspension line is passed through a loop on an external mounting point and returned back to the line tension device and wrapped around a plurality of choke points, where friction of the line against itself at the choke points maintains tension in the suspension line.
Newly added claim 22 includes limitations previously indicated as allowable in dependent claim 18 and reciting that the suspension line includes three mounting points positioned non-collinearly around a user placement area forming a plurality of segments for suspending targets on different sides of the user placement area.
Newly added claim 23 includes limitations previously indicated as allowable in dependent claim 20 similar to claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784